Citation Nr: 1423781	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-13 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.  

4.  Entitlement to an initial compensable rating for hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from July 1969 to August 1975, with subsequent Reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In November 2012, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record on appeal.  At the time of his Board hearing, the Veteran submitted additional evidence and waived agency of original jurisdiction (AOJ) consideration of such evidence as well as all evidence received since the April 2011 statement of the case.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.      

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a June 2011 VA treatment record and the November 2012 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For reasons discussed below, the appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The Veteran is seeking service connection for a left knee disorder, bilateral carpal tunnel syndrome, and a respiratory disorder.  In support of his claims, the Veteran has asserted that his various duties on active duty and during his Reserve service have resulted in his current left knee disorder, bilateral carpal tunnel syndrome (CTS), and respiratory disorder.  He attributes his left knee disorder to climbing ladders on submarines and running to prepare for physical readiness tests.  The Veteran further believes that his CTS is related to writing and taking notes while in school as well as pushing buttons and working radar dials on submarines.  He also alleges that such is due to the typing he performed during his Reserve service.  Finally, the Veteran attributes his current respiratory disorder to his exposure to various toxicities, including asbestos, while serving aboard and performing construction and repair on submarines.  

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

The Board finds a remand is necessary in this appeal for several reasons.  First, as noted, the Veteran has reported serving in the Navy Reserves from August 1975 until June 2010.  While copies of the Veteran's service treatment records (STRs) from his period of service in the Reserves are of record, the specific dates on which he served ACDUTRA and/or INACDUTRA are not of record.  In this regard, various STRs show the Veteran was deemed qualified for entry to and release from ACDUTRA.  See STRs dated January 1985, June 1989, January 1991, and May 1991.  Therefore, the AOJ should verify all periods of ACDUTRA and INACDUTRA.  If the Veteran's periods of ACDUTRA and INACDUTRA are unverifiable, or his treatment records are unavailable, such a fact should be documented, in writing, in the record.

Second, there are outstanding records relevant to the service connection claims on appeal.  At the November 2012 hearing, the Veteran testified that he underwent surgery on his left knee and to repair his bilateral CTS at New Milford Hospital.  Records of such surgical treatment are not of record, but are relevant to the left knee and bilateral CTS claims on appeal.  Accordingly, while on remand, the AOJ should attempt to obtain these records.  

Additionally, with respect to the Veteran's claim of increased rating for service-connected hearing loss, the evidentiary record contains a February 2011 statement from Dr. J.W., which reflects that the Veteran's hearing was evaluated over a period of two years, during which time his hearing lessened and resulted in a 30 percent hearing loss.  While treatment records were not submitted with this statement, the Veteran testified that Dr. J.W. conducted an audiogram.  Given that the private audiogram(s) may contain evidence used to evaluate the severity of the Veteran's service-connected hearing loss during the appeal period, the Board finds that, on remand, the AOJ should attempt to obtain the audiogram results and any other relevant treatment records from Dr. J.W.  Thereafter, the AOJ should review the record, to include any newly received evidence from Dr. J.W., and conduct any additional development necessary for the adjudication of the Veteran's claim for an initial compensable rating for bilateral hearing loss, to include affording him a contemporaneous VA examination.

The Board further finds that remand is necessary to afford the Veteran VA examinations pertaining to his service connection claims.  Regarding his claims of entitlement to service connection for a left knee disorder and bilateral CTS, examinations are necessary to determine whether such disorders are related to the Veteran's aforementioned duties. 

Regarding his claim for service connection for a respiratory disorder, the Board finds that the Veteran should be provided with a new VA examination so as to address the etiology of such disorder.  In this regard, he was afforded a VA respiratory disorders examination in December 2010 during which the examiner noted that review of the claims file showed the Veteran was diagnosed with allergic rhinitis and asthma secondary to environmental triggers, including dust, mold, weather, and pain.  The examiner rendered a positive nexus opinion at that time but his opinion was incorrectly based upon the premise that the Veteran was on active duty when he was diagnosed and treated for such allergic rhinitis and asthma.  As a result, the examiner rendered an addendum opinion that, because the Veteran's allergies and asthma were diagnosed well after his period of active duty and because service treatment records do not show diagnosis or evaluation for such conditions during active duty, but only show treatment for episodic cold symptoms and viral URI, it is less likely as not that his allergic rhinitis and asthma are related to or caused by service, including the episode of influenza and cold symptoms during such service.  See January 2012 VA addendum opinion.  However, it does not appear that the January 2012 VA examiner considered all current respiratory disorders reflected in the record.  In this regard, an April 2012 treatment record shows the Veteran was diagnosed with extrinsic asthma and asbestosis.  

With respect to asbestosis, there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedure Manual.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

The manual specifically provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

Review of the record reveals that the AOJ has not conducted the evidentiary development needed to make the determinations required by the manual with respect to the Veteran's reported asbestos exposure during and after service.  Therefore, the Board finds a remand is needed in order for the required evidentiary development to be conducted, particularly given the Veteran's report of exposure to asbestos while working on submarines at the General Dynamic Electric boatyard.  In this regard, the Veteran has reported being at that particular boatyard while at least six other submarines were in various stages of construction and repair, which resulted in his exposure to various toxicities, including mold, heavy metals, lead, pain, fiberglass, and asbestos, which he testified was located in pipes on the ships.  See May 2012 Veteran statement; November 2012 hearing transcript.  In this regard, the Board notes that the VA Adjudication Procedure Manual (M21-1MR) reflects that work in shipyards is one of the major occupations involving exposure to asbestos.  See M21-1MR, Part IV, subpart ii, Chapter 2, Section C, Topic 9.  

In addition to the foregoing, the Board finds that additional development is needed with respect to the Veteran's claimed exposure to other toxic materials, including dust, mold, heavy metals, lead, fiberglass, and paint, while serving aboard and performing construction and repair on submarines.  The Veteran's report of exposure to such toxicities seems consistent with the places, types, and circumstances of his service as an electronic mechanic in the Navy; however, the evidentiary record does not contain any information or evidence which corroborates the Veteran's report of exposure to toxic materials.  Accordingly, on remand, additional development should be conducted to obtain any information or evidence from the service department regarding whether the Veteran may have been exposed to hazardous materials during service, given his MOS and places of service.  

Notably, the record does not contain any medical evidence or opinion of record which addresses the likelihood that the Veteran's current respiratory disorders, including allergic rhinitis, asthma, and asbestosis, are related to his military service, including his reported exposure to asbestos and hazardous and toxic materials therein.  Therefore, on remand, the Veteran should be afforded another VA examination to determine whether any of his current respiratory disorders - shown to include allergic rhinitis, asthma, and asbestosis, are related to his military service, including his reported exposure to asbestos and/or toxic and hazardous materials during service.  

Accordingly, the case is REMANDED for the following action:

1. Contact any appropriate source, to include the National Personnel Records Center, the Department of the Navy, and/or the Veteran's Navy Reserves Army unit, to verify the Veteran's periods of ACDUTRA and INACDUTRA and to obtain all service treatment and personnel records.

In making these requests, use the Veteran's complete name, as listed on his Form DD 214.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  All records and/or responses received should be associated with the claims file.

2. Conduct all required development with regard to the Veteran's reported exposure to asbestos during service, including specifically while serving aboard and performing construction and repair on submarines at the General Dynamic Electric boatyard.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.

In conducting the foregoing development, a determination must be made as to (1) whether the Veteran's military records demonstrate evidence of asbestos exposure in service; (2) whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and (3) whether there is a relationship between asbestos exposure and the Veteran's asbestosis, keeping in mind the pertinent latency and exposure information.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

3. Conduct additional evidentiary development, to include contacting the service department, to determine the likelihood that the Veteran was exposed to hazardous and toxic material during service, given his MOS and places of service. 

4. After obtaining any necessary authorization forms from the Veteran, obtain private treatment records from New Milford Hospital regarding the Veteran's left knee and bilateral carpal tunnel syndrome surgeries, as well as all audiograms and treatment records from Dr. J.W.  All reasonable attempts should be made to obtain such records consistent with 38 C.F.R. § 3.159(c)(1).  

5. After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination to determine the current nature of etiology of his left knee disorder.  The claims file must be made available to the examiner for review and the report should reflect that such review was conducted.  Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should identify all current disorders of the left knee.

(B)  For each currently diagnosed left knee disorder, the examiner should offer an opinion as to whether it is at least as likely as not that such is related to the Veteran's active military service or any period of ACDUTRA or INACDUTRA, to include climbing ladders on submarines and running to prepare for physical readiness tests.  

In rendering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the onset and continuity of left knee symptomatology. For each opinion offered, the examiner is requested to provide a reasoned medical rationale. 

6. After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination to determine the current nature of etiology of his bilateral CTS.  The claims file must be made available to the examiner for review and the report should reflect that such review was conducted.  Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should confirm the diagnosis of bilateral CTS.

(B)  The examiner should offer an opinion as to whether the Veteran's bilateral CTS is at least as likely as not that such is related to the Veteran's active military service or any period of ACDUTRA or INACDUTRA, to include writing and taking notes while in school, pushing buttons and working radar dials on submarines, and/or typing.

In rendering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the onset and continuity of CTS symptomatology. For each opinion offered, the examiner is requested to provide a reasoned medical rationale. 

7. After obtaining all outstanding records and conducting the aforementioned development regarding the Veteran's alleged environmental exposures, schedule the Veteran for an appropriate VA examination to determine the current nature of etiology of his respiratory disorder.  The claims file must be made available to the examiner for review and the report should reflect that such review was conducted.  Any indicated evaluations, studies, and tests should be conducted.  The AOJ should advise the examiner as to whether the evidence shows the Veteran was likely exposed to asbestos and/or other hazardous materials during service.  

(A)  The examiner should identify all current respiratory disorders.

(B)  For each currently diagnosed respiratory disorder, the examiner should offer an opinion as to whether it is at least as likely as not that such is related to the Veteran's active military service or any period of ACDUTRA or INACDUTRA, to include the Veteran's alleged exposure to asbestos and/or other hazardous materials.  

In answering the foregoing, the examiner should note that the Veteran is competent to report the events that occurred during service.  However, the examiner should also consider any evidence received from the service department or provided by the AOJ regarding the Veteran's likely exposure to asbestos or other hazardous materials during service.  A rationale must be provided for each opinion offered.

8. After completing the above, the AOJ should review the record, to include any newly received evidence from Dr. J.W., and conduct any additional development necessary for the adjudication of the Veteran's claim for an initial compensable rating for bilateral hearing loss, to include affording him a contemporaneous VA examination.  

9. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



